AO 72A
(Rev. 8/82)

 

Case 2:19-mc-00009-LGW-BWC Document 8 Filed 02/17/21 Page 1 of 3

In the Gnited States District Court
For the Southern District of Georgia
Brunswick Division

FREDDIE LEWIS IRVIN, *
*
Plaintiff, * CIVIL ACTION NO.:: 2:19-mce-9
*
Vv. *
*
JEFF COLEMAN, et al., *
*
Defendants. *
ORDER

Before the Court are Plaintiff's Objections to the
Magistrate Judge’s Report and Recommendation dated January 11,
2020. Dkt No. 7. In the Report, the Magistrate Judge
recommended the Court deny Plaintiff's Motion for a Temporary
Restraining Order, or in the alternative, a Preliminary
Injunction from Defendant Jeff Coleman, the Warden at Ware State
Prison. Dkt. No. 6. The Magistrate Judge based this
recommendation on Plaintiff's failure to show the requisite
likelihood of success on the merits of his claim or that
injunctive relief is necessary to prevent irreparable injury.
Id. at p. 4.

Plaintiff objects to the Magistrate Judge’s Report,

explaining he has filed other lawsuits based on the same facts

 
AO 72A
(Rev. 8/82)

 

Case 2:19-mc-00009-LGW-BWC Document 8 Filed 02/17/21 Page 2 of 3

contained in his motion for preliminary injunction. Dkt. No. 7,
p. 2. This is an observation also made by the Magistrate Judge.
See Dkt. No. 6, n.1. Plaintiff also attempts to bring entirely
new claims against different defendants, which are unrelated to
the alleged factual basis of his Motion for Preliminary
Injunction. Dkt. No. 7, pp. 3-4. However, objections to a
report and recommendation are not a proper vehicle “through

which to make new allegations or present additional evidence.”

See Williams v. McNeil, 557 F.3d 1287, 1290-91 (11th Cir. 2009)

 

(determining a district court does not abuse its discretion when
it refuses to consider arguments not presented to the magistrate
judge). Regardless, the additional allegations in Plaintiff’s
Objections still fail to establish Plaintiff has satisfied the
prerequisites for a temporary restraining order or preliminary
injunction. Thus, Plaintiff's Objections are OVERRULED.

Finally, the Court observes Plaintiff failed to submit a
complaint with his Motion. The freestanding filing of a motion
is not the appropriate way to initiate a case. Under Local Rule
4.1, the commencement of a civil action requires compliance with
four criteria, including the presentation of the complaint.
Local R. 4.1. Thus, if Plaintiff wishes to initiate a civil
action based on the allegations contained in his Objections, he
must do so in accordance with this Court’s Local Rules,

including by submitting a complaint.

 
AO 72A
(Rey. 8/82)

 

 

Case 2:19-mc-00009-LGW-BWC Document 8 Filed 02/17/21 Page 3of3

After an independent and de novo review of the entire
record, the Court CONCURS with the Magistrate Judge’s Report and
Recommendation, ADOPTS the Report and Recommendation as the
opinion of the Court, and OVERRULES Plaintiff’s Objections. The
Court DENIES Plaintiff’s Motion for a Temporary Restraining
Order, dkt. no. 1, and Plaintiff’s Motions to Proceed in Forma
Pauperis, dkt. nos. 4, 5. Further, the Court DIRECTS the Clerk
of Court to CLOSE this case and enter the appropriate judgment
of dismissal and DENIES Plaintiff leave to proceed in forma
pauperis on appeal.

SO ORDERED, this Lb

, 2021.

 

 

|
Bn LIYSA-GODBEY WOOD, JUDGE
UNIT STATES DISTRICT COURT

SOUTHERN DISTRICT OF GHORGIA

 
